Citation Nr: 1317269	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), including as secondary to medication to treat service-connected back and clavicle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the St. Louis, Missouri, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to finally adjudicating the Veteran's service connection claim.  Specifically, the record shows that the Veteran was treated privately by Dr. Stephen Reeder for a hiatal or umbilical hernia around 1999 and underwent an umbilical hernia repair with mesh graft in 2000.  However, private records of that treatment have not been associated with the physical or electronic claims file.  Additionally, VA treatment notes dated in July 2008 indicate that the Veteran was to be followed up privately for his GERD; however, the most recent private treatment record is dated in July 2008.  Additionally, the Veteran reported in September 2006 and June 2007 that he was receiving Social Security Administration disability benefits; however, the record does not reflect any attempt to obtain those records.  Under the law, VA must attempt to obtain these reasonably identified records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, for this reason as well, the Board has no discretion and must remand the appeal.

Additionally, the Board finds that the November 2011 VA examination does not presently provide a basis to make a fully informed assessment of the Veteran's digestive disorder because of the numerous of relevant records that are likely outstanding.  Additionally, while the examiner opined that the Veteran's digestive disorder was less likely than not caused by service, he did not provide an opinion as to whether the Veteran's medications used to treat service-connected disabilities caused or aggravate his digestive disorder.  Nor did he provide any rationale for his conclusion that the Veteran's age, obesity, and past alcohol and tobacco use caused his GERD.  Moreover, in a subsequent statement, the Veteran challenged the findings of the VA examiner regarding the extent of his tobacco and alcohol use.  For these reasons, the examination fails to provide a basis for the Board to evaluate the Veteran's claim at this time.  As such, the Board is without discretion and must remand the Veteran's claim for additional examination and opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed his digestive symptomatology, including any possible relationship to military service.  He should be provided an appropriate amount of time to submit this evidence.

2.  Request the Veteran to identify any sources of private treatment or evaluation for a digestive disorder.  Then, undertake appropriate efforts to attempt to obtain any indicated records, to include records of Dr. Stephen Reeder and records relating to an umbilical hernia repair in 2000.  Additionally, the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All development efforts should be associated with the claims file. 

3.  Obtain, physically or electronically, all outstanding VA hospitalization and treatment records related to any digestive disorder, dated since October 2011.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

4.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

5.  After the above development has been completed, the RO must schedule the Veteran for an appropriate examination to determine the nature, extent, onset and etiology of his digestive disorder.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.

The examiner must diagnose all digestive pathology.  Then, as to each condition, please opine as to whether it is at least as likely as not that it:

(a) was caused by military service; 

(b) had its onset during military service or within one year of separation; 

(c) was caused by any service-connected disability, specifically including pain medication taken to treat service-connected back and left clavicle disabilities; and 

(d) was aggravated by any service-connected disability, including pain medication taken to treat service-connected back and left clavicle disabilities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

